Citation Nr: 0001780	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-02 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a retroactive award of Montgomery G.I. Bill 
benefits for the enrollment period May 6, 1996 to July 26, 
1996.  

(The issues of entitlement to service connection for a 
bilateral knee disorder, tinnitus, hypertension, and stress 
fractures of the legs, entitlement to an initial evaluation 
in excess of 10 percent for right carpal tunnel syndrome, 
entitlement to an initial compensable evaluation for left 
carpal tunnel syndrome, and an initial compensable evaluation 
for bilateral hearing loss are addressed in a separate 
decision under the same docket number).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service May 1975 to January 
1996.  

This appeal arose from a rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  In August 1997 the RO denied the veteran's claim for 
entitlement to a retroactive award of Montgomery G.I. Bill 
benefits for the enrollment period May 6, 1996 to July 26, 
1996.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


FINDINGS OF FACT

1. The veteran's Application for Educational Benefits, VA 
Form 22-1990 was received by the RO in March 1997.  

2. An Enrollment Certification, VA Form 22-1999-2 regarding 
enrollment at the Alabama Criminal Justice Training Center 
from May 6, 1996 to July 26, 1996 was received at the RO 
on August 11, 1997.  


CONCLUSION OF LAW

The requirements for a retroactive award of educational 
benefits under Chapter 30, Title 38, United States Code, for 
the enrollment period May 6, 1996 to July 26, 1996 have been 
met.  38 U.S.C.A. §§ 3011, 3034, 5107 (West 1991 and Supp. 
1999); 64 Fed. Reg. 23769-23773 (May 4, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's application for education benefits was received 
in March 1997.  He reported that he completed a Peace Officer 
Standard and Training Commission with the Alabama Highway 
Patrol and Police Academy in Selma, Alabama.  The program 
began on May 6, 1996 and was completed in July 1996.  
Accompanying the application was a copy of the Peace Officers 
Standards and Training diploma indicating an award date of 
July 26, 1996.  

On a printout from March 1997 there are handwritten notes 
indicating a conversation between the RO and the Alabama 
State Trooper Academy.  The note indicated that the 
certifying official of the Academy stated that she had not 
submitted enrollment information before and the veteran did 
not want benefits at the time.  

An enrollment certification (VA Form 22-1999) for the period 
May 6, 1996 to July 26, 1996 was received from the Alabama 
Criminal Justice Training Center in August 1997.  

The same month the veteran was notified that enrollment 
information was received too late and that regulations 
prohibited payment of benefits prior to one year from the 
date of receipt of the enrollment certification or the 
application whichever was later.  

The veteran stated in his notice of disagreement (NOD) and 
substantive appeal that he did not know that he needed to 
submit an enrollment certification and added that an 
enrollment certificate had not been enclosed with his 
application.  He also argued that he thought that VA would 
contact the academy and obtain the enrollment certification.  

At his hearing before the Board the veteran stated that he 
waited to file his application for educational benefits 
because he had bad guidance from Fort Benning and he felt he 
had longer to file.  He also testified "I found out from a 
previous class member that they gave them the paperwork to 
file for the school if they were prior service and retired."  

When asked about the fact that the enrollment certification 
was not received by VA until August 1997 the veteran stated 
that "several things were going on during that time, having 
to move from Georgia to Alabama, my mother died, just so many 
things."  He testified that he probably did not read the 
instructions accompanying the application and stated that in 
all honesty it was probably partially his fault with his move 
and family problems at the time.  


Criteria

The criteria for the assignment of effective dates for 
educational assistance benefits were amended during the 
pendency of the claimant's appeal, effective June 3, 1999. 
See 64 Fed. Reg. 23769-23773 (May 4, 1999).  The amendment 
established a standard for determining what constitutes a 
formal claim, an informal claim, and an abandoned claim that 
could be applied uniformly to the educational assistance 
programs VA administers.  In addition, the amendment 
established less restrictive effective dates for awards of 
educational assistance; established uniform time limits for 
acting to complete claims; and stated VA's responsibilities 
when a claim is filed.  

Prior to the regulatory change, the commencing date of an 
award of educational assistance was the latest of the 
following dates:  1) the date certified by the educational 
institution;  2) one year before VA receives the veteran's 
application or enrollment certification, whichever is later;  
3) the effective date of the approval of the course, or one 
year before the date VA receives the approval notice, 
whichever is later;  or, 4) the date of the reopened 
application.  38 C.F.R. § 21.7131(a) (effective prior to June 
3, 1999).  See also Taylor v. West, 11 Vet. App. 436 (1998).  

Under the regulations as amended, the provisions were 
eliminated establishing the commencing date of an award as 
the later of one year before the date of receipt of claim or 
one year before the date of receipt of an enrollment 
certificate from the educational institution attended.  See 
64 Fed. Reg. 23769-23773 (May 4, 1999).  In the proposed 
rulemaking it was noted that delays in receipt of 
certification are typically the fault of educational 
institution.  The certification of enrollment was not felt to 
be under the veteran's control.  63 Fed. Reg. 23409 (April 
29, 1998).  

In general where a regulation changes after the claim has 
been filed or reopened but before the administrative or 
judicial process has been concluded, the version of the 
regulation more favorable to the appellant will apply unless 
Congress or the Secretary provided otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In Rhodan v. West, 12 Vet. App. 55 (1998) it was held by the 
Court of Appeals for Veterans Claims (Court) that the revised 
regulations at issue (the schedule of ratings for mental 
disorders) did not allow for their retroactive application 
prior to the stated effective date.  Because the revised 
regulations expressly stated an effective date and contained 
no provision for retroactive applicability, it was evident 
that the Secretary intended to apply those regulations only 
as of the effective date.  Therefore, in view of the 
effective date rule contained in 38 U.S.C. § 5110(g), which 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law, 
the Secretary could not apply the revised rating schedule for 
mental disorders prior to the effective date of the 
regulation.  

The Rhodan case has been vacated by U.S. Court of Appeals for 
the Federal Circuit.  See Haywood v. West, No. 99-7056 
(October 28, 1999).  


Analysis

In view of the fact that the Rhodan decision has been 
vacated, the Board is applying the more favorable (revised) 
criteria to the veteran's claim.  Upon consideration of VA 
regulations, and the facts of record, the Board concludes 
that the veteran is entitled to retroactive payment of 
Montgomery G.I. Bill benefits for the enrollment period May 
6, 1996 to July 26, 1996.  The veteran's application for 
education benefits was received in March 1997, less than one 
year after the veteran started and completed the course and 
the educational institution certified the period May 6, 1996 
to July 26, 1996.  


ORDER

Entitlement to a retroactive award of G.I. Bill benefits for 
the enrollment period May 6, 1996 to July 26, 1996 is granted 
subject to the laws and regulations governing the payment of 
monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

